     Case 2:18-cv-09439-JAK-AS Document 85 Filed 10/04/19 Page 1 of 2 Page ID #:899

                                                                                                 F1LcD

 i                                                    (Full Name)
        ~               ,~'G~~Q. ~1C~)

 2
        ~lv ~ta~s v«.~~,d~ 1C                     QUC(Address Line 1)

 3      V~'G~(~(~,~'~ , ~~1 ~{t(~~,G~                 (Address Line 2)

 4                                               00~t3
                                                      (Phone Number)

 5                                         in Pro Per
      (indicate Plaintiff or Defendant)
 6

 7

 8

 9

10                                     UNITED STATES DISTRICT COURT
11                                    CENTRAL DISTRICT OF CALIFORNIA
12

13
                                                                             Case No.: 2: 1$ -CV-' ogy3~ - sAk • ~s
14   ~cx~cX', 1IUle~ ba.. f.cah ,C►v~L►a.r~
                            Plaintiff,
15
                 vs.                                                         PROOF OF SERVICE BY MAIL
16
       f~C~IA-'~C-G V11~b~CiCo            Cot-   R/M ('~ Strv~~E
17
       ~ or cx-~rz~.~ rr,n , ~V ~x ~Q,r ~rerS ~L
]8
      1_~ dCU~~L~ LD[~-!~ SCX dlC_.1 h4 1..~ _C.
19

20
      do ~.r~n CC~a~hr~.rc~. l:l~eskrn 1~~,~
21
            ~~i ~,        ~ efendant(s).
22

23
                  ~ou~ G~
            I, ~t~~                                                 ,declare as follows:
24                             (name oflperson serving documents)


25               My address is _~~ 2t                   ~,~►~,l ~,v~5}- ~r~ve , ~7-l.P
26
      '1.-ds A-►~ o~c,`E,S, Cum) ~ ~t~rn1~ ~                     ~t o00 Qy                  ,which is located in the
27
      county where the mailing described below took place.
28
             Revised.• August 2011
             Prepared by Public Counsel                                  1

                                                               Proof of Service
     Case 2:18-cv-09439-JAK-AS Document 85 Filed 10/04/19 Page 2 of 2 Page ID #:900




 1

 2            On !~'~ - I ~                           ,I served the documents)described as:
                          (date of mailing)

 3
       b~Zi7~~ Td           S~-k p u ~        L~ ICU St
 4                                            (list the names of the documents you are mailing)

       I~- ~--~ n nv ~ ~        i n}     sv n ►~ b r~- D ~                or~~ .~                 s~                a ~ E
 5

 6

 7

 8

 9

10

11

12
      on all interested parties in this action by placing a true and correct copy thereof in
13
      a sealed envelope, with first-class postage prepaid thereon, and deposited said
14    envelope in the United States mail at or in Lns Anna p ~~s ~.a.~' c ~w,u~ oc.                                         ,
                                                                                         ity an state of mailing)
15
      addressed to:
16
        v a~►~.c            -~                          (~)               .S~► Cerra c1ba. Law OF~tcct u~~)
                                                                                ~,,~crap        Y~        , vc,
                                                                                                          ~
17    ~S~zr~ ~ s r^y
                  ~ ,~?~s                     6                            5~,k 1.d3~tvl~roir~~ ~
                                                                                                   atot V
                ~~P~/i                                 (~                                                    address)
      5~ 2-               'DnJL   r►     tN     c~,                        ~Q~f~fv dqIrt'S~~VV ~        ~ 3~ ~~
18    ~~~ f        'Gf ALL, IOFAsE ~lDµ"S~'•(ad ress                            G~       Svik      Nunh^gbiJ(a ress
      t flM   Nf'~'~     ~ Ncty           l~Ol                             ~~f
19                                                V     (a~ress)            a~ v i0. (1.~(C 5 ~$ 3 ~'`~ 6CU[,~n B~v~ 5          )(
   ~rx1~t~       ~ s.wt~ ~ ,wed 'fin c3car-ti     M+~ S wn ~ca.~,~,.- ~_C~a-t~Fo~rn i ~ a2~~.($
20 ~~r,~,do~ ~3u~1

21         Ideclare under penalty of perjury that the foregoing is true and correct.

22
      Executed on                 ~      ~~                    at        L ~s ~-nac~t~S                ~c~ ~l ~rNn ~ ~'}-
23                                  ( ate)                                             (c   and st to of signing)

24                                                                   /~~G~-              ~~..1
                                                                 (s; n)
25
                                                                ~~1~ ~uovd
                                                                 (print name)
26

27

28


                                                                     2
                                                            Proof of Service
